    Case 1:16-cv-00307-DAD-SKO Document 147-2 Filed 05/24/21 Page 1 of 2



                              UNITED STATES DISRICT COURT

                            EASTERN DISTRICT OF CALIFORNIA

                                       FRESNO DIVISION


NORTH COAST RIVERS ALLIANCE, ET                      CASE NO. 1:16-cv-00307-DAD-SKO
AL.,
                        Plaintiffs,
         v.
                                                     [PROPOSED] ORDER GRANTING
UNITED STATES DEPARTMENT OF THE                      FEDERAL DEFENDANTS’ MOTION
INTERIOR, ET AL.,                                    TO CONSOLIDATE
                        Defendants,
         and
WESTLANDS WATER DISTRICT, ET AL.,                    DISTRICT JUDGE DALE A. DROZD
                        Intervenor-Defendants.       MAGISTRATE JUDGE S. OBERTO




       The matter is before the court on Federal Defendants’ Motion to Consolidate this case

with two other closely-related cases: Hoopa Valley Tribe v. United States Bureau of

Reclamation, 1:20-cv-01814−DAD-EPG, and Center for Biological Diversity v. United States

Bureau of Reclamation, No. 1:20-cv-00706-DAD-EPG. This Court possesses broad discretion

under Federal Rule of Civil Procedure 42(a) to consolidate cases. See Pierce v. County of

Orange, 526 F.3d 1190, 1203 (9th Cir. 2008). Here, the three cases involve common parties and

common issues of fact and law. Further, the benefits of consolidation outweigh any concerns of

“inconvenience, delay, confusion, or prejudice that may result.” See Hanks v. Briad Rest. Grp.,

LLC, No. 214CV00786GMNPAL, 2017 WL 1650024, at *1 (D. Nev. May 1, 2017). The three

cases are essentially at the same stage of litigation and consolidation will help avoid duplicative
    Case 1:16-cv-00307-DAD-SKO Document 147-2 Filed 05/24/21 Page 2 of 2


efforts by the Court and the attorneys. See Turney v. Atencio, No. 1:18-CV-00001-BLW, 2019

WL 254238, at *1 (D. Idaho Jan. 17, 2019) (citing 9 Wright & Miller, Federal Practice and

Procedure § 2383 (2006)); Rollolazo v. BMW of N. Am., LLC, No. CV1600966BROSSX, 2016

WL 9173465, at *3 (C.D. Cal. Sept. 15, 2016).

       Accordingly, it is hereby ORDERED that Federal Defendants’ motion to consolidate is

GRANTED.

       Dated:_________________                     ______________________________
                                                   DALE A. DROZD
                                                   UNITED STATES DISTRICT JUDGE
